Citation Nr: 1757910	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disability, claimed as bilateral flaking rash antecubital. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1998 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge in a travel board hearing.  A copy of the hearing transcript has been associated with the record.  

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's skin disability is etiologically related to her active duty service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability have been met. 38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2017).

The Board finds that the evidence of record supports a grant of service connection for a skin disability.  First, there is evidence of a current disability.  The Veteran went to a VA facility in July 2012 complaining of an itchy rash on her arms. Upon physical examination, the physician found fine maculopapular eruption antecubital fossa and mild erythema.  The Board notes that the Veteran did not present with a skin disability at her August 2013 VA examination; however, the threshold requirement for service connection is met when a disability exists at the time that the claim was filed, even if it resolves prior to the adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the medical evidence indicates that the Veteran had a skin disability at the time she filed her claim in July 2012, the first element of service connection is met. 

Second, there is evidence of an in-service event, disease, or injury.  Upon entrance into the military, the Veteran's skin and lymphatics were assessed as normal.  See June 1998 Enlistment Examination.  While in service, the Veteran was seen several times for recurrent skin rashes on her arms.  She was ultimately provided a skin biopsy in November 2002 where she was diagnosed with a recurrent, hyperpigmented flaking rash, right and left antecubital.  See STRs.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current skin disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  

The Veteran was provided a VA examination.  There, she reported a history of skin rashes since 2002.  She stated that she used topical corticosteroids when necessary to control the problem. At the time of the examination, no rash was present.  The examiner noted the history of skin rashes seen in the Veteran's C-file, but stated that, since there was no skin rash present at the time of examination he could not provide a current diagnosis or etiology. Thus, no opinion was rendered at this examination.  See August 2013 VA Examination.  

The Veteran essentially asserts that she has experienced skin problems during service and ever since service discharge.  Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's skin disability.  However, the Board finds that the Veteran is competent to discuss the symptoms of a skin disability in service and since that time, since she can clearly observe a disease that is visible on her skin.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's STRs are supportive of her claim.  The multiple in-service notations regarding skin rashes, specifically the biopsy results noting a reccurent, hyperpigmented flaking rash, clearly demonstrate the presence of a persistent skin condition that did not exist prior to service.   

Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's diagnosed skin disability and active military service. Therefore, service connection for is granted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a skin disability, claimed as bilateral flaking rash antecubital is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


